COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                     §
IN THE MATTER OF                                                   No. 08-11-00198-CV
                                                     §
G.A.C.,                                                              Appeal from the
                                                     §
A JUVENILE.                                                     65th Judicial District Court
                                                     §
                                                                 of El Paso County, Texas

                                                                     (TC# 10,01237)

                                  MEMORANDUM OPINION

       Counsel for G.A.C. filed a withdrawal of notice of appeal which failed to comply with

Rules 9.8 and 42.2 of the Texas Rules of Appellate Procedure. The Court subsequently ordered

the trial court to conduct a hearing to determine whether G.A.C. wished to continue with the

appeal. The reporter’s record reflects that G.A.C. appeared at the hearing with his attorney and

informed the Court he no longer wishes to prosecute the appeal. The trial court expressly

informed G.A.C. that he would not be able to appeal in the future if he caused the appeal to be

dismissed, but G.A.C. persisted that he did not want to pursue the appeal. Although no written

motion has been filed in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure, we believe that good cause exists to suspend the operation of Rule 42.2(a) in this case

in accordance with Rule 2. See TEX.R.APP.P. 2. We have not yet issued a decision. Based

upon G.A.C.’s statements and the trial court’s written findings, we dismiss the appeal.


                                              GUADALUPE RIVERA, Justice
January 25, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.